Exhibit 10.4
 
AMERICAN STATES WATER COMPANY
PERFORMANCE INCENTIVE PLAN
 
Section 1.               Purpose of Plan
 
The purpose of the American States Water Company Performance Incentive Plan (the
“Plan”) is to promote the success of American States Water Company, a California
corporation, (the “Corporation”) by (a) motivating executives selected to
participate in the Plan to maximize the performance of the Corporation both from
a financial perspective and in serving its customers and (b) rewarding the
executives with cash bonuses directly related to such performance.  The
Corporation’s board of directors recognizes that the ability of the Corporation
and its subsidiaries to attract capital at a low cost is based on its financial
performance and that the Corporation’s utility customers benefit through lower
rates when the Corporation is able to attract low cost capital.
 
This Plan is intended to provide Bonuses for Performance Periods beginning after
December 31, 2009, that qualify as performance-based compensation within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(“Section 162(m)”).  The Bonuses payable for the year ending on December 31,
2009, are not intended to satisfy Section 162(m).
 
This Plan is adopted effective as of January 1, 2009; provided, however, that
its continued effectiveness after December 31, 2009, is subject to shareholder
approval of the Plan before December 31, 2010.
 
Section 2.               Definitions and Terms
 
2.1           Accounting Terms.  Except as otherwise expressly provided or the
context otherwise requires, financial and accounting terms in this Plan and the
Awards granted under this Plan are used as defined for purposes of, and shall be
determined in accordance with, generally accepted accounting principles, as from
time to time in effect, as applied and included in the consolidated financial
statements of the Corporation, prepared in the ordinary course of business.
 
2.2           Specific Terms.  The following words and phrases as used herein
shall have the following meanings unless a different meaning is plainly required
by the context:
 
“ASUS” means American States Utility Services, Inc. and its subsidiaries.
 
“Award” means an award under this Plan of a conditional opportunity to receive a
Bonus if the applicable Performance Targets are satisfied in the applicable
Performance Period.
 
“Bonus” means a cash payment or a cash payment opportunity under the Plan, as
the context requires.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Criteria” means any one or any combination of the following business
criteria:  earnings per share, shareholder return, customer satisfaction,
customer complaints, capital expenditures, capital investments, significant
deficiencies and material weaknesses under Section 404 of the Sarbanes-Oxley Act
of 2002, operating revenue, revenues from specific facilities, net income from
operations, net income, earnings (before or after interest, taxes, depreciation
and/or amortization), growth in earnings, return on equity, return on capital,
economic value added, and cash flow.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Compensation Committee of the Corporation’s Board of
Directors.
 
“Company” means American States Water Company, a California corporation, and its
subsidiaries.
 
“Corporation” means American States Water Company, a California corporation.
 
“Executive” means the Chief Executive Officer of the Corporation and any other
key employee (including any officer) of the Company who is a Senior Vice
President or Vice President.
 
“Participant” means an Executive selected to participate in the Plan by the
Committee.
 
“Performance Period” means the Year or Years (or portions thereof) with respect
to which the Performance Targets are set by the Committee.
 
“Performance Targets” means the specific objective goal or goals that are timely
set in writing by the Committee pursuant to Section 4.2 for each Participant for
the applicable Performance Period in respect of any one or more of the Business
Criteria.
 
“Plan” means this American States Water Company Performance Incentive Plan.
 
“Regulated Utility” means Golden State Water Company and Chaparral City Water
Company and any other regulated utility acquired by the Company.
 
“Section 162(m)” means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.
 
“Section 409A” means Section 409A of the Code, and the regulations and any
interpretative guidance promulgated thereunder, all as amended from time to
time.
 
“Year” means a calendar year commencing on or after January 1, 2009.
 
Section 3.               Administration of the Plan
 
3.1           Powers of the Committee.  The Committee shall have the sole
authority to establish and administer the Business Criteria and Performance
Targets and the responsibility of determining from among the Executives those
persons who will participate in and receive Awards under the Plan and, subject
to the terms of the Plan, the amount of Awards, and the time or times at which
and the manner in which Awards will be paid (which may include elective or
mandatory deferral alternatives subject to Section 409A) and shall otherwise be
responsible for the administration of the Plan, in accordance with its
terms.  The Committee shall have the authority to construe and interpret the
Plan (except as otherwise provided herein) and any agreement or other document
relating to any Awards under the Plan, may adopt rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.               Bonus Awards
 
4.1           Provision for Bonus.  Each Participant may receive a Bonus if the
Performance Targets established by the Committee, relative to the applicable
Business Criteria, are attained in the applicable Performance Period established
by the Committee.  The applicable Performance Period and Performance Targets
shall be determined by the Committee consistent with the terms of the Plan and,
after December 31, 2009, Section 162(m).  Notwithstanding the fact that the
Performance Targets have been attained, the Company may pay a Bonus of less than
the amount determined by the formula or standard established pursuant to Section
4.2 or may pay no Bonus at all.
 
4.2           Selection of Performance Targets.  With respect to Performance
Periods beginning after December 31, 2009, the Committee must establish the
specific Performance Targets with respect to the Business Criteria within the
first 90 days of the Performance Period (and, in the case of any Performance
Period of less than one year, in no event after 25% or more of the Performance
Period has elapsed) and while the performance relating to the Performance
Targets remains substantially uncertain within the meaning of Section
162(m).  The Committee may establish the Performance Targets with respect to any
Performance Period on a stand-alone basis with respect to the Corporation or on
a relative basis with respect to any peer companies or index selected by the
Committee.  The Committee may establish the Performance Targets with respect to
any Performance Period on the basis of one or more of the Business Criteria for
the Corporation on a consolidated basis or for one or more of the Corporation’s
subsidiaries, divisions, segments, facilities or business units or any
combination of the foregoing.  At the time the Committee selects the Performance
Targets, the Committee shall provide, in terms of an objective formula or
standard for each Participant the method of computing the specific amount that
will represent the maximum amount of Bonus payable to the Participant if the
Performance Targets are attained, subject to Sections 4.1, 4.3, 4.7, 5.1 and
5.7.  The objective formula or standard shall preclude the use of discretion to
increase the amount of any Bonus earned pursuant to the terms of the Award.
 
4.3           Maximum Annual Bonuses.  Notwithstanding any other provision
hereof, the maximum amount that may be payable in respect of all Awards under
this Plan to any single Executive for any one Year shall not exceed $400,000.
 
4.4           Selection of Participants.  For each Performance Period, the
Committee shall determine, at the time it sets the Business Criteria and the
Performance Target(s), those Executives who will participate in the Plan.  At
the time that the Committee establishes the applicable Performance Targets for
any Year, the Committee shall also specify, subject to the limitation specified
in Section 4.3, the maximum individual amount payable to each Executive for such
Year.
 
 
3

--------------------------------------------------------------------------------

 
 
4.5           Termination of Employment.  In the event of the termination of
employment of a Participant prior to the payment of a Bonus, the Participant
shall not be entitled to any payment in respect of the Bonus, unless otherwise
expressly provided by the terms of the applicable Award, another written
contract with the Corporation or by the Committee in its sole discretion.
 
4.6           Adjustments.  To preserve the intended incentives and benefits of
an Award, the Committee shall adjust the Performance Targets or Business
Criteria to eliminate the effects of the following:  (i) the gain, loss, income
or expense resulting from changes in accounting principles that become effective
during the Performance Period, and (ii) the gains or losses resulting from, and
the direct expenses incurred in connection with, the purchase or disposition of
a business.  The Committee may, however, provide at the time it establishes the
Performance Targets that one or both of the foregoing adjustments will not be
made as to a specific Award.  In addition, the Committee may determine at the
time it establishes the Performance Targets that other adjustments shall apply
to the objective formula or standard with respect to the applicable Performance
Target to take into account, in whole or in part, in any manner specified by the
Committee, any one or more of the following with respect to the Performance
Period: (a) gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation, (b) the impact of
impairment of tangible or intangible assets, (c) the impact of investments or
acquisitions made during the year or, to the extent provided by the Committee,
any prior year, (d) derivative gains or losses attributable to fixed-price
purchase contracts and (e) the impact of significant adverse market conditions
on pension expenses.  Each of the adjustments described in this Section 4.6 may
relate to the Company as a whole or any part of the Company’s business or
operations, as determined by the Committee at the time the Performance Targets
are established.  The adjustments are to be determined in accordance with
generally accepted accounting principles and standards, unless another objective
method of measurement is designated by the Committee.  In addition to the
foregoing, the Committee shall adjust any Business Criteria, Performance Targets
or other features of an Award that relate to or are wholly or partially based on
the number of, or the value of, any shares of stock of the Corporation or any of
its subsidiaries, to reflect a change in the capitalization, such as a stock
split or dividend, or a corporate transaction, such as a merger, consolidation,
separation (including a spin-off or other distribution of stock or property), or
a reorganization.
 
4.7           Committee Discretion to Determine Bonuses.  The Committee has the
sole discretion to determine the standard or formula pursuant to which each
Participant’s Bonus shall be calculated (in accordance with Sections 4.1 and
4.2), whether all or any portion of the amount so calculated will be paid, and
the specific amount (if any) to be paid to each Participant, subject in all
cases to the terms, conditions and limits of the Plan and of any other written
commitment authorized by the Committee.  To this same extent, the Committee may
at any time establish (and, once established, rescind, waive or amend)
additional conditions and terms of payment of Bonuses (including but not limited
to the achievement of other financial, strategic or individual goals, which may
be objective or subjective) as it may deem desirable in carrying out the
purposes of the Plan and may take into account such other factors as it deems
appropriate in administering any aspect of the Plan.  The Committee may not,
however, increase the maximum amount permitted to be paid to any individual
under Section 4.2, 4.3, 4.4 or 4.5 of the Plan or award a Bonus under this Plan
if the applicable Performance Targets have not been satisfied.
 
 
4

--------------------------------------------------------------------------------

 
 
4.8           Committee Certification.  No Executive shall receive any payment
under the Plan unless the Committee has certified, by resolution or other
appropriate action in writing, that the amount thereof has been accurately
determined in accordance with the terms, conditions and limits of the Plan and
that the Performance Targets and any other material terms previously established
by the Committee or set forth in the Plan were in fact satisfied.
 
4.9           Time of Payment; Deferred Amounts.  Any Bonuses granted by the
Committee under the Plan shall be paid as soon as practicable following the
Committee’s determinations under this Section 4 and the certification of the
Committee’s findings under Section 4.8.  Any such payment shall be in cash or
cash equivalent or in such other form of equal value on such payment date as the
Committee may approve or require, subject to applicable withholding
requirements.  Notwithstanding the foregoing, the Committee, in its sole
discretion (but subject to compliance with Section 162(m) and the applicable
provisions of Section 409A and to any prior written commitments and to any
conditions consistent with Sections 4.3 and 5.7 that it deems appropriate), may
defer the payout or vesting of any Bonus and/or provide to Participants the
opportunity to elect to defer the payment of any Bonus under a nonqualified
deferred compensation plan.  Any action by the Committee or any election made by
an Executive to defer payment of any Bonus shall be made not later than the
date(s) required to avoid the acceleration of income recognition and the
imposition of an additional rate of tax under Section 409A.  In the case of any
deferred payment of a Bonus after the attainment of the applicable Performance
Target(s), any amount in excess of the amount otherwise payable shall be based
on either Moody’s Average Corporate Bond Yield (or such other rate of interest
that is deemed to constitute a “reasonable rate of interest” for purposes of
Section 162(m)) over the deferral period or the return over the deferral period
of one or more predetermined actual investments such that the amount payable at
the later date will be based upon actual returns, including any decrease or
increase in the value of the investment(s), unless the alternative deferred
payment is otherwise exempt from the limitations under Section 162(m).
 
Section 5.               General Provisions
 
5.1           No Right to Awards or Continued Employment.  Neither the
establishment of the Plan nor the provision for or payment of any amounts
hereunder nor any action of the Company (including, for purposes of this Section
5.1, any predecessor or subsidiary), the Board of Directors of the Corporation
or the Committee in respect of the Plan shall be held or construed to confer
upon any person any legal right to receive, or any interest in, an Award or any
other benefit under the Plan, or any legal right to be continued in the employ
of the Company.  The Company expressly reserves any and all rights to discharge
an Executive in its sole discretion, without liability of any person, entity or
governing body under the Plan or otherwise.  Nothing in this Section 5.1,
however, is intended to adversely affect any express independent right of any
person under a separate employment agreement.  Notwithstanding any other
provision hereof and notwithstanding the fact that the Performance Targets have
been attained and/or the individual maximum amounts hereunder have been
calculated, the Company shall have no obligation to pay any Bonus hereunder nor
to pay the maximum amount so calculated or any prorated amount based on service
during the period, unless the Committee otherwise expressly provides by written
contract or other written commitment.
 
 
5

--------------------------------------------------------------------------------

 
 
5.2           Discretion of Company, Board of Directors and Committee.  Any
decision made or action taken by the Company or by the Board of Directors of the
Corporation or by the Committee arising out of or in connection with the
creation, amendment, construction, administration, interpretation and effect of
the Plan shall be within the absolute discretion of such entity and shall be
conclusive and binding upon all persons.  No member of the Committee shall have
any liability for actions taken or omitted under the Plan by the member or any
other person.
 
5.3           No Funding of Plan.  The Company shall not be required to fund or
otherwise segregate any cash or any other assets which may at any time be paid
to Participants under the Plan.  The Plan shall constitute an “unfunded” plan of
the Company.  The Company shall not, by any provisions of the Plan, be deemed to
be a trustee of any property, and any rights of any Participant or former
Participant shall be no greater than those of a general unsecured creditor or
shareholder of the Company, as the case may be.
 
5.4           Non-Transferability of Benefits and Interests.  Except as
expressly provided by the Committee, no benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any such attempted action shall be void and
no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or former
Participant.  This Section 5.4 shall not apply to an assignment of a contingency
or payment due (i) after the death of a Participant to the deceased
Participant’s legal representative or beneficiary or (ii) after the disability
of a Participant to the disabled Participant’s personal representative.
 
5.5           Law to Govern.  All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of California.
 
5.6           Non-Exclusivity.  The Plan does not limit the authority of the
Company, the Board or the Committee, or any subsidiary of the Company to grant
awards or authorize any other compensation to any person under any other plan or
authority.
 
5.7           Section 162(m) Conditions.  It is the intent of the Company that
the Plan and Awards made hereunder satisfy and be interpreted in a manner, that,
in the case of Participants who are persons whose compensation is subject to
Section 162(m), satisfies any applicable requirements as performance-based
compensation.  Any provision, application or interpretation of the Plan
inconsistent with this intent to satisfy the standards in Section 162(m) of the
Code shall be disregarded.
 
Section 6.               Amendments, Suspension or Termination of Plan
 
The Board of Directors or the Committee may from time to time amend, suspend or
terminate in whole or in part, and if suspended or terminated, may reinstate,
any or all of the provisions of the Plan.  Notwithstanding the foregoing, no
amendment shall be effective without Board of Directors and/or shareholder
approval if such approval is necessary to comply with the applicable provisions
of Section 162(m).  To the extent applicable, it is intended that the Plan and
all Awards hereunder comply with the requirements of Section 409A of the Code,
and the Plan and all award agreements shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 7.               Expiration of Authority to Grant Awards
 
As required pursuant to Section 162(m), the Committee’s authority to grant new
Awards under the Plan shall terminate upon the first meeting of the
Corporation’s shareholders that occurs in the fifth year following the year in
which the Corporation’s shareholders first approve this Plan, subject to any
subsequent extension that may be approved by shareholders.
 
 
7

--------------------------------------------------------------------------------